DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This communication is in response to the response filed on February 15, 2022. Claims 7-20 are currently pending and have been fully examined. Claims 1-6 have been canceled by Applicant. 
With respect to the 101 rejection, Applicant is of the opinion that the claims are not solely directed to a commercial interaction. The examiner respectfully notes that the claims are directed to the abstract idea of calculating transaction fee which is a commercial or legal interaction grouped within the “certain methods of organizing human activity.” In addition, Applicant argues that “the claims, specially as amended, are not directed to something that is solely directed to a commercial interaction. The examiner respectfully notes that the claims have not been amended and the examined claimed are identical to the previous version of claims filed on July 6, 2021. 
With respect to the 112(b) rejections, Applicant argues that “claim 7 has been amended to make it clear that claim 7 is directed to a security intelligence platform system.” However, the examiner notes that the claims have not been amended and claims 7 and 13 are identical to the previously rejected claims 7 and 13. The examiner repeats the previous response that with respect to claim 7 (similarly claim 13), the scope of the claim is rendered indefinite as the claim is directed to a security intelligence platform that comprises a hardware processor, a data bus and a computer readable medium. However, the claim further recites “a security platform… the security platform comprising a correlation module…an activity baselining and anomaly detection module… an offence identification module…and a license give back module…” This makes the scope of the claim unclear because it is not clear whether the “security intelligence platform” is a different entity from the “security platform” or it is the same entity and even assuming that they are the same entity, it is not clear whether the entity includes all the components of a hardware processor, a data bus, a computer readable medium, a correlation module, an activity baselining and anomaly detection module, and an offence identification module. 
With respect to the relative term issue, Applicant is of the opinion that the term “absolute maximum percentage of detected events” is sufficient to ascertain a requisite degree of specificity. The examiner respectfully disagrees and notes that the term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. Therefore, the term renders the claim indefinite. In addition, the examiner notes that the relative term issue is applied on the above term only. The other terms noted by Applicant “configurable percentage” and “accumulating indefinitely” are not included in the rejection.
Applicant, on page 8 of remarks, asserts “…the examiner maintains that pretty much every affirmatively recited element in the claims, including the independent claims and the dependent claims are not described in sufficient detail. The examiner maintains that each of these elements require a corresponding algorithm or steps/procedure to be described in sufficient detail.” The examiner respectfully disagrees and notes that no such rejection exists in the Office Action mailed on November 15, 2021. In fact, no 112(a) rejections existed in the previous or current Office Action.
With respect to the 103 rejections, Applicant’s remarks were fully considered but are not persuasive. Applicant is of the opinion that the prior art fails to teach “executing a plurality of events on a security platform based upon a rate-based license” and  “analyzing the plurality of events to identify any of the plurality of the events not covered by license terms” The examiner respectfully disagrees and notes that Burchfield, at least in [0011]-[0026] discloses a process for executing a plurality of activities (events) based on a contract (license) having a service fee (rate-based). In addition, Burchfield at least in [0039] teaches comparing each of the service activities and tasks specified in the contract (license terms) to the activities and tasks specified in a benchmark service model (analyzing) and for each difference (events not covered by license terms), determining an appropriate adjustment to the benchmark service model. Therefore, the combination of prior art teaches the claim limitations.
In addition, Applicant is of the opinion that the prior art does not teach giving back internally generated events. The examiner respectfully disagrees and notes that Burchfield at least in [0039]-[0049] teaches adjusting the benchmark services and charges on contracts which are internally generated events.
Moreover, Applicant is of the opinion that the prior art does not teach receiving information from a plurality of data sources. The examiner respectfully disagrees and notes that Zimmerman at least in ([0097]-[0102], [0115]) teaches receiving information from various (a plurality of) data sources.
In addition, Applicant argues that the prior art fails to teach that the plurality of data sources comprising at least two of a security device data source, a server data source, a network and virtual activity data source, a data activity data source, an application activity data source, a configuration information data source, a vulnerabilities and threats information data source and a users and identities data source. The examiner respectfully disagrees and notes that Zimmerman, at least in [0097] teaches connector APIs 108, that “connect with and collect information from various different sources, such as resources used by the users of an enterprise, including resources that involve data, applications, services and the like that are stored or hosted in distributing environments.” Zimmerman further teaches”… connector APIs 108 may also connect to other platforms and applications that help enable security, (i.e., security device data source) such as Identity as a Service (IDaaS) platforms 154 (i.e., identities data source), such as Okta™, Centrify™ and Onelogin™, among many others, enterprise mobility management (EMM) solutions and mobile device management (MDM) solutions, next-generation firewall (NGFW) and security web gateway (SWG) solutions, as well as other solutions like content delivery network (CDN) solutions and domain name system (DNS) solutions UBA-120. Therefore, Zimmerman teaches the claimed feature.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 7-12 are directed to a security platform (product) and claims 13-20 are directed to a non-transitory, computer readable storage medium (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 7-20 are directed to the abstract idea of calculating transaction fee, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to calculating transaction fee. Specifically, the claims are directed to executing a plurality of events based on a rate-based license, identifying any of the events not covered by the license, and performing a giveback operation to credit for events not covered by the license, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for calculating a transaction fee. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of a processor, a computer usable medium, and a non-transitory computer-readable storage medium, merely use(s) a computer as a tool to perform the abstract idea. Specifically, executing a plurality of events based on a rate-based license, identifying any of the events not covered by the license, and performing a giveback operation to credit for events not covered by the license. The use of a processor, a computer usable medium, and a non-transitory computer-readable storage medium does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 7-20 only involve the use of computers as tools to automate and/or implement the abstract idea.
 Taking the claim elements separately, the independent claims 7 and 13 involve executing a plurality of events based on a rate-based license, identifying any of the events not covered by the license, and performing a giveback operation to credit for events not covered by the license. This only uses a computer system (e.g., processor) to automate or implement the abstract idea of calculating transaction fee. Dependent claims 8-12 and 14-20 describe reviewing a set of events, applying statistical analysis on events, using a decay function. These claims further describe the use of the computer system to automate or implement the abstract idea. Therefore, the use of the computer and the mathematical calculations of applying statistical analysis and decay function, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of calculating transaction fee, including executing a plurality of events based on a rate-based license, identifying any of the events not covered by the license, and performing a giveback operation to credit for events not covered by the license. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a processor, a computer usable medium, or a non-transitory computer-readable storage medium, as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 7, the scope of the claim is rendered indefinite as the claim is directed to a security intelligence platform that comprises a hardware processor, a data bus and a computer readable medium. However, the claim further recites “a security platform… the security platform comprising a correlation module…an activity baselining and anomaly detection module… an offence identification module…and a license give back module…” This makes the scope of the claim unclear because it is not clear whether the “security intelligence platform” is a different entity from the “security platform” or it is the same entity. 
Assuming that they are the same entity, it is not clear whether the entity includes all the components of a hardware processor, a data bus, a computer readable medium, a correlation module, an activity baselining and anomaly detection module, and an offence identification module. 
Assuming that the security intelligence platform and the security platform are different entities, the claim recites actions by the security platform “the security platform integration…”, “…the analyzing being performed by the hardware processor of the security platform”, “performing being performed by the hardware processor of the security platform.”  The claim also recites actions by a provider “…the configurable percentage being determined by the security platform provider.” This further makes the scope of the claim unclear because it is not clear whether the claim is directed to the security intelligence platform, or it is directed to a combination of the security intelligence platform, the security platform, and the provider.
Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 13, the scope of the claim is unclear as the claim is directed to a non-transitory computer-readable storage medium. However, the claim further recites “a security platform… the security platform comprising a correlation module…an activity baselining and anomaly detection module… an offence identification module…and a license give back module…” The claim further recites actions performed by the security platform “the security platform integration…”, “…the analyzing being performed by the hardware processor of the security platform”, “performing being performed by the hardware processor of the security platform.”  The claim also recites actions by a provider “…the configurable percentage being determined by the security platform provider.” 
This makes the scope of the claim unclear because it is not clear whether the claim is directed to the non-transitory computer-readable storage medium, or it is directed to a combination of the non-transitory computer-readable storage medium, a security platform and a provider. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 19, the scope of the claim is unclear as the claim is directed to a non-transitory computer-readable storage medium of claim 13. However, the claim also recites actions of a server system. “…deployable to a client system from a server system …” 
Therefore, the scope of the claim is unclear because it is not clear whether the claim is directed to the non-transitory computer-readable storage medium or to the combination of the non-transitory computer-readable storage medium and the server system. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 20, the scope of the claim is unclear as the claim is directed to a non-transitory computer-readable storage medium of claim 13. However, the claim also recites actions of a service provider. “…instructions are provided by a service provider…” 
Therefore, the scope of the claim is unclear because it is not clear whether the claim is directed to the non-transitory computer-readable storage medium or to the combination of the non-transitory computer-readable storage medium and the service provider. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 8-12 and 14-20 are also rejected for being directed to the limitations of the rejected claims 7 and 13.
With respect to claims 9 and 15, the term “absolute maximum percentage of detected events” is relative terms which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9, 11-12, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being  unpatentable over Burchfield et al. (US Patent Publication No. 2005/0102176), in view of Zimmermann et al. (US Patent Publication No. 2018/0027006) further in view of Harris et al. (US Patent Publication No. 2012/0271660).
With respect to claims 7 and 13, Burchfield et al. teach:
executing a plurality of events on the hardware processor of a security platform, … the executing being based upon a rate-based license between a licensee and a security platform provider; (Abstract, [0011]-[0026]) 
analyzing the plurality of events, the analyzing identifying any of the plurality of the events not covered by license terms of the rate-based license, the events not covered by license terms of the rate-based license comprising internally generated events and events chosen by a user as not important, the analyzing being performed by the hardware processor of the security platform; ([0010]-[0022], [0039]-[0049])                                                                                                                                                                                                        
performing a license giveback operation, the license giveback operation providing the licensee with an event credit for events not covered by the license terms, the performing being performed by the hardware processor of the security platform. ([0039]-[0049]) 
Burchfield et al. do not explicitly teach:
the security platform receiving information from a plurality of data sources, the plurality of data sources comprising at least two of a security device data source, a server data source, a network and virtual activity data source, a data activity data source, an application activity data source, a configuration information data source, a vulnerabilities and threats information data source and a users and identities data source, 
the security platform comprising a correlation module for performing correlation operations, an activity baselining and anomaly detection module for performing an activity baselining and anomaly detection operation, an offence identification module for performing an offence identification operation and a license give back module for performing a license give back operation, the license give back module executing on the hardware processor, 
the security platform providing a security information and event management (SIEM) function, a log management function, an anomaly detection function, a vulnerability management function, a risk management function and an incident forensics function, the executing being based upon a rate-based license between a licensee and a security platform provider;
internally generated events are given back at a predetermined ratio and events chosen by the user as not important are given back at a configurable percentage, the configurable percentage being determined by the security platform provider.
However,  Zimmermann et al. teach:
the security platform receiving information from a plurality of data sources, the plurality of data sources comprising at least two of a security device data source, a server data source, a network and virtual activity data source, a data activity data source, an application activity data source, a configuration information data source, a vulnerabilities and threats information data source and a users and identities data source, ([0097]-[0102], [0115])  
the security platform comprising [one or more modules] for performing correlation operations…for performing an activity baselining and anomaly detection operation, …for performing an offence identification operation … for performing a license give back operation, … executing on a hardware processor of a computer, (([0102]-[0137], [0201], [0201], [0324]-[0333], [0350]-[0360]) 
the security platform providing a security information and event management (SIEM) function, a log management function, an anomaly detection function, a vulnerability management function, a risk management function and an incident forensics function, the executing being based upon a rate-based license between a licensee and a security platform provider; ([0102]-[0137], [0201])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the enterprise security system of Zimmermann et al., into the license management system of Burchfield et al., in order to detect threats and provide security in license management. (Zimmermann et al.: Abstract, [0102])
Burchfield et al. and Zimmermann et al. do not explicitly teach:
the security platform comprising a correlation module … an activity baselining and anomaly detection module …an offence identification module …and a license give back module …
internally generated events are given back at a predetermined ratio and events chosen by the user as not important are given back at a configurable percentage, the configurable percentage being determined by the security platform provider.
However, Harris et al. teach:
internally generated events are given back at a predetermined ratio and events chosen by the user as not important are given back at a configurable percentage, the configurable percentage being determined by the security platform provider. (FIGS. 7-11, [0061]-[0072]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the refund calculation as taught by Harris et al., into the license management system of Burchfield et al., and Zimmermann et al. in order to determine the refund amount based on various events. (Harris et al.: Abstract, [0042])
Burchfield et al., Zimmermann et al., and Harris et al. do not explicitly teach:
the security platform comprising a correlation module … an activity baselining and anomaly detection module …an offence identification module …and a license give back module …
However, the claim elements correlation module, activity baselining and anomaly detection module, offence identification module, and license give back module, are part of the security platform and not clearly part of the security intelligence platform (to which claim 7 is directed) or the non-transitory computer-readable medium (to which claim 13 is directed) Therefore, the elements do not further limit the scope of the claim and are not given patentable weight.
In addition, the claim recitation: “events not covered by license terms of the rate-based license comprising internally generated events and events chosen by a user as not important”, indicates non-functional descriptive material and does not further limit the scope of the claim(See MPEP2103 I C and 2111.04)
With respect to claims 8 and 14, Burchfield et al., Zimmermann et al. and Harris et al. teach the limitations of claims 7 and 13.
Moreover, Burchfield et al. teach:
the analyzing the plurality of events further comprises reviewing predetermined sets (core set of services) of detected events. ([0010]-[0018]) 
With respect to claims 9 and 15, Burchfield et al., Zimmermann et al. and Harris et al. teach the limitations of claims 8 and 14.
Moreover Burchfield et al. teach:
the predetermine sets of detected events are identified by applying a statistical analysis operation, the applying the statistical analysis identifying any events which should not be charged against the rate-based license. ([0021]-[0022])
the statistical analysis corresponding to a determination of a percentage of events that a customer chooses to be undesired and an absolute maximum percentage of detected events. ([0010]-[0022], [0039]-[0049])
With respect to claims 11 and 17, Burchfield et al., Zimmermann et al. and Harris et al.  teach the limitations of claims 7 and 13.
Moreover, Harris et al. teach:
the license giveback operation comprises a decay function where credited events decay over a certain amount of time, (Abstract, [0062], [0063], [0078])
the decay function preventing credited events from accumulating indefinitely, the decay function protecting an information pipeline…([0062], [0063], [0078])
Burchfield et al., Zimmermann et al. and Harris et al. do not explicitly teach:
…to ensure that events are not lost due to exhaustion of resources.
However, the claim recitation “…to ensure that events are not lost due to exhaustion of resources.” Indicates intended use of a decay function and therefore does not further limit the scope of the claim.
With respect to claims 12 and 18, Burchfield et al., Zimmermann et al. and Harris et al.  teach the limitations of claims 7 and 13.
Moreover, Harris et al. teach:
the license giveback operation comprises a configurable decay percentage per a configurable license interval. ([0062])

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burchfield et al., in view of Zimmermann et al., and Harris et al., further in view of Hoffberg (US Patent No. 6,850,252)
With respect to claims 10 and 16, Burchfield et al., Zimmermann et al. and Harris et al. teach the limitations of claims 7 and 13.
Moreover, Harris et al. teach:
the rate-based license includes a time-based license; ([0062], [0063], [0078])
Burchfield et al., Zimmermann et al. and Harris et al. do not explicitly teach:
the security platform measures events included within an amount of time defined by the time-based license;
the analyzing the plurality of events occurs over a certain amount of time, the analyzing then being extrapolated.
However, Hoffberg et al. teach:
the security platform measures events included within an amount of time defined by the time-based license; (Col. 162 ll. 9-56, Col. 209 ll. 6-19, Col. 209 ll. 26-52)
the analyzing the plurality of events occurs over a certain amount of time, the analyzing then being extrapolated. (Col. 162 ll. 9-56, Col. 209 ll. 6-19, Col. 209 ll. 26-52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data analysis and extrapolation as taught by Hoffberg et al., into the license management system of Burchfield et al., Zimmermann et al. and Harris et al., in order to use data patterns to predict events. (Hoffberg et al.: Abstract, Col. 23 ll. 19-29)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burchfield et al., in view of Zimmermann et al., and Harris et al., further in view of Aldis et al.  (US Patent Publication No. 2004/0039916)
With respect to claim 19, Burchfield et al., Zimmermann et al. and Harris et al.  teach the limitations of claim 13.
Burchfield et al., Zimmermann et al. and Harris et al. do not explicitly teach:
wherein the computer executable instructions are deployable to a client system from a server system at a remote location.
	However, Aldis et al. teach:
wherein the computer executable instructions are deployable to a client system from a server system at a remote location. ([0054], [0067], [0071], [0080], [0090]-[0093])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the license distribution, as taught by Aldis et al., into the license management system of Burchfield et al., Zimmermann et al. and Harris et al. , in order to provide license to remote clients. (Aldis et al. Abstract, [0007])
With respect to claim 20, Burchfield et al., Zimmermann et al. and Harris et al. teach the limitations of claim 13.
Burchfield et al., Zimmermann et al. and Harris et al. do not explicitly teach:
wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis.
	However, Aldis et al. teach:
wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis. ([0071], [0074], [0088], [0091])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the on-demand service, as taught by Aldis et al., into the license management system of Burchfield et al., Zimmermann et al. and Harris et al. , in order to provide services based on request. (Aldis et al. Abstract, [0007])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                    /JAY HUANG/Primary Examiner, Art Unit 3619